Citation Nr: 1015863	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include depression and a mood 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1991 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in October 2008 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Veteran appeared at a March 2003 
Decision Review Officer (DRO) personal hearing and at a March 
2007 Board hearing at the RO.  Transcripts are of record.    

The Board notes that even though the Veteran raised a claim 
of entitlement for service connection specifically for PTSD, 
there is evidence that he has been diagnosed with other 
psychiatric disorders as well.  The Court of Appeals for 
Veterans Claims (Court) recently found that the use of 
'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

Since the medical evidence includes diagnoses of psychiatric 
disorders other than PTSD, the Board believes that the issue 
of entitlement to service connection for a psychiatric 
disability other than PTSD is encompassed within the scope of 
the Veteran's claim on appeal.  The Board has set out this 
issue separately in this case, as reflected above.


FINDINGS OF FACT

1.  The Veteran did not participate in combat with the enemy 
and a claimed in-service stressor has not been corroborated. 

2.  Psychiatric disability other than PTSD was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is psychiatric disability other than PTSD 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 

2.  Psychiatric disability other than was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  
      
The RO provided the appellant with additional notice in 
October 2005 and March 2006, subsequent to the initial 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the October 2005 and March 2006 notices were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in October 
2007 and February 2010 supplemental statements of the case, 
following the provision of notice in October 2005 and March 
2006.  The Veteran has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  

Duty to Assist

VA has obtained service, VA and private treatment records; 
obtained military personnel records; obtained Social Security 
Administration (SSA) records; contacted the United States 
Army and Joint Services Records Research Center (JSRRC) to 
obtain unit histories of the 267th Quartermaster (QM) 
Company; assisted the Veteran in obtaining evidence; and 
afforded the Veteran the opportunity to give testimony before 
a DRO in March 2003 and at a hearing before the Board at the 
RO in March 2007.  Although the Veteran was not provided a VA 
psychiatric examination, such an examination is not required 
under the facts of this case.  As hereinafter explained, 
there has been no corroboration of combat service or any 
claimed stressor.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified stressor is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
With corroboration of combat or a claimed stressor, there is 
no purpose to be served by a VA examination for PTSD.  As for 
the issue of a psychiatric disorder other than, PTSD, there 
is no persuasive evidence of an inservice event to raise the 
need for an examination under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).

The Board notes that SSA records, and VA and private 
treatment records confirm a diagnosis of PTSD.  The only 
remaining question to determine is whether the Veteran's 
stressors are related to service.  As will be discussed 
below, the Veteran's in-service stressors cannot be verified.  

In October 2002, Edwin W. Hoeper, M.D. diagnosed chronic PTSD 
due to Somalia War Stressors.  It was noted, however, that 
the Veteran was the one who provided the following history: 
that when he was in Somalia, he was under extremely stressful 
conditions and had nightmares nightly about his horrific 
experiences.  As will be discussed below, the stressors have 
not been corroborated.   

The Veteran's DD-214 shows that between January 1993 and May 
1993, the Veteran was stationed in Somalia.  In various 
statements received from the Veteran, he recalled that while 
stationed in Somalia with the 267th QM Company, being stoned 
daily, finding a black scorpion in one of his boots, 
witnessing people in Mogadishu gunned down by United Nations 
forces, worrying about his life and worrying about whether 
his sister (also stationed in Somalia) was under attack, and 
seeing piles of dead bodies of women and children.

At the March 2003 DRO hearing, the Veteran testified that 
between February 1993 and March 1993, he was taken from his 
unit to pull guard duty for a warehouse housing humanitarian 
supplies.  The Veteran recalled hand-to-hand combat and being 
fired upon.  

In a statement received in August 2002, the Veteran claimed 
that he aimed his weapon at the soldier, but was out of 
ammunition.  By the time he reloaded, helicopters came to 
relieve them.  At the time of the March 2003 DRO hearing, he 
could not recall the name of the soldier, or the unit from 
which the soldier was attached.  All that he remembered was 
that the soldier was from Georgia.  

At the March 2003 DRO hearing, the Veteran further testified 
that he witnessed a civilian casualty, but the victim would 
not be in records due to the nature of his work.  The Veteran 
also testified that he did not know how to contact those who 
had witnessed the scorpion in his shoe.  

Also of record are statements from the Veteran's sister and 
from a fellow service member, both of whom reportedly served 
with the Veteran.  In her letter received in February 2003, 
his sister noted that her unit was under constant attacks and 
that the unit was always on the lookout for sniper fire.  
However, this letter does not persuasively corroborate any of 
the Veteran's claimed stressors.

Regarding the other letter from his fellow service member, in 
its October 2008 remand, the Board noted that the appearance 
of his social security number (SSN) was contained in the 
Veterans claims file.  The case was remanded to cure a 
privacy issue that arose as a result.  As noted on a 
September 2008 memorandum from the Board's Privacy officer, 
the other Veteran may have given the appellant his SSN, which 
was submitted to the RO by the appellant and used to obtain 
records.  The Privacy Officer noted, however, that there was 
nothing in the claims file to indicate permission was given 
or that the other Veteran was informed that his records were 
being received by the RO or even placed in the appellant's 
claims file.  Because this gave the appellant unauthorized 
access to the other Veteran's records, the Board remanded the 
claim to seek the other Veteran's permission to use his SSN 
and military records to support the appellant's claim.  The 
RO was instructed to contact the other Veteran to obtain a 
signed permission.  The RO was further instructed that if the 
aforementioned permission was not obtained, all of the other 
Veteran's records and all references to his SSN should be 
removed from the appellant's claims file.  It appears to the 
Board that the RO was not able to obtain permission from the 
other Veteran, as the RO has removed the other Veteran's 
records and all reference to his SSN from the appellant's 
claims file.  

The Board notes that the Veteran has not been prejudiced as a 
result since, as will be seen below, the stressors claimed by 
the Veteran's fellow service member in his letter were 
considered by the U.S. Armed Services Center for Unit Records 
Research (JSRRC) formerly U.S. Armed Services Center for Unit 
Records Research (CURR).  

A July 2006 formal finding by CURR provided that there was a 
lack of information required to verify the Veteran's 
stressors.  Specifically, it was noted that date ranges were 
not provided for the rock-throwing attacks, for his sister's 
experiences, and for attacks under fire while stationed in 
Somalia.  CURR also noted that civilian deaths could not be 
verified.  It was also explained that being almost stung by a 
scorpion, almost shooting another soldier, and being open for 
possible attacks day and night were not verifiable because 
they were not recorded.  Further, CURR noted that the 
Veteran's sister was assigned to a different unit and failed 
to provide a verifiable stressor and date range for the 
incidents.  Additionally, CURR acknowledged the lay statement 
from his fellow service member, who stated that he witnessed 
the scorpion that fell out of the Veteran's boot, that he and 
the Veteran witnessed starving and brutalized civilians, and 
that he and the Veteran heard sniper fire off in the 
distance.  CURR noted that the Veteran's fellow service 
member failed to provide any verifiable stressor information 
such as the unit to which he and the Veteran were attached, 
and date range when members of the unit had rocks thrown at 
their vehicles while on convoy.  It was also noted that the 
February/March 1993 hand-to-hand combat relayed by the 
Veteran could not be verified since he was not part of his 
regular unit and could not recall what unit he was attached 
to at the time; and there was no record in the Veteran's file 
of his attachment to another unit while stationed in Somalia.     

The Board acknowledges that there are two October 2002 
letters from Dr. Hoeper that show two war stressors from two 
different locations.  In the first letter, 
Dr. Hoeper stated that the Veteran had Saudi Arabia War 
Stressors and that the Veteran served in Saudi Arabia from 
January 1993 to May 1993.  In the second letter, Dr. Hoeper 
stated that the Veteran had Somalia War stressors and that 
the Veteran served in Somalia from January 1993 to May 1993.  
Nevertheless, CURR considered the Saudi Arabia stressor and 
noted that military records did not reflect service in that 
geographical location.  

In July 2006, the Veteran was informed of the need to provide 
a two-month specific date range of when the stressful event 
occurred, his unit of assignment and all other units 
involved, and the geographic location where the stressful 
event took place.  

At the March 2007 hearing before the Board at the RO, the 
Veteran testified that he was attacked by civilians who would 
grab onto him and throw rocks while he rode in a convoy.  He 
also noted that when there was sniper fire.  When asked to 
think of any other detail that would help VA verify any 
incidents that he believed contributed to his PTSD, the 
Veteran responded that perhaps his old unit would know.  He 
further testified that his unit was at a beach, but was not 
able to provide the geographic location of where in Somalia 
his unit was stationed and where he would be sent to guard 
buildings.  The Veteran elaborated that he would be sent into 
another city, but not near the beach.  When asked if he 
experienced stressful events of locals potentially attacking 
him by throwing rocks and potential sniper fire, and reports 
of sniper fire when guarding the building, the Veteran 
responded in the affirmative.  

In October 2008, the Board remanded the claim for additional 
development to obtain unit records since the Veteran 
testified at the March 2003 hearing and at the March 2007 
Board hearing at the RO that he engaged in hand-to-hand 
combat from February 1993 to March 1993 when pulling guard 
duty and had been fired upon while assigned to the 267th QM 
Company while in Somalia. 

The RO requested unit records in November 2008.  In a January 
2009 response, it was noted that unit histories, 
specifically-staff daily journals, after action reports, and 
operational reports-lessons learned are not maintained at 
Code 13 (The Adjutant General).      

In a November 2009 report of general information and January 
2010 memorandum, the RO noted that it had previously 
requested JSRRC to provide information concerning when the 
Veteran's unit was under fire while guarding a warehouse.  It 
was noted that the RO did not associate the response with the 
Veteran's claims file until February 2009.

The CURR response showed that the Quartermaster Professional 
Bulletin dated for the Winter of 1993 was obtained.  It was 
noted that there was no verification that the 267th QM 
Company participated in Operation Restore Hope in Somalia and 
that in January 1993, the 267th QM Company deployed 110 
personnel for 90 days from Fort Lee, Virginia.  It was 
additionally noted that they were unable to locate records 
that documented enemy activity involving the unit in February 
1993.

The Board has reviewed the Winter 1993 Quartermaster 
Professional Bulletin, and notes that the Veteran's specific 
stressors were not verified.

In an April 2010 statement, the representative mentioned that 
the RO only requested whether the company engaged in combat 
in February and neglected to inquire about March, April and 
May.  The Board notes that in its requests, the RO did 
provide the January 1993 to May 1993 time frame and it 
appears that the JSRRC provided all available information and 
evidence.  Further, the Winter 1993 Quartermaster 
Professional Bulletin did provide history beginning January 
1993.

When the Veteran was seen at the VA in May 2008, he reported 
being in combat when he was stationed in Somalia.  The Board 
observes that there is no evidence in the record that the 
Veteran served in combat.  While the Board acknowledges the 
Veteran's service in Somalia, it does not appear that he 
received a combat award and there is no service information 
suggesting that he participated in combat.  As it is not 
shown the Veteran engaged in combat, his unsupported 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.

As noted above, the Veteran has not been afforded a VA 
examination.  In disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to corroborate the 
Veteran's stressors.

Overall, the record neither shows that he engaged in combat 
with the enemy nor corroborate his stressors.  Even though 
the Veteran has been diagnosed with PTSD, service connection 
would not be warranted because the diagnosis of PTSD would 
not be based on corroborated stressors.  See generally West 
v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Board has reviewed the Veteran's statements and 
testimony.  However, by regulation his statements must be 
corroborated.  38 C.F.R. § 3.304.  VA has made several 
attempts to corroborate the stressors claimed by the Veteran.  
As discussed above, all such attempts were unsuccessful.  The 
Veteran may always reopen his claim buy submitting new and 
material evidence regarding a claimed stressor in the future. 

II.  Psychiatric Disability Other than PTSD

The other issue now before the Board is entitlement to 
service connection for psychiatric disability, other than 
PTSD.  VA and private medical records show diagnoses of other 
such disorders, such as depression, anxiety, and mood 
disorder.    

Service treatment records are silent for complaints of, 
treatments for, or diagnosis of depression, anxiety, anger, 
panic attacks or any psychiatric disability.  When asked at a 
May 1993 Somalia redeployment medical screening, "What 
diseases or injuries did you have while in Somalia?", the 
Veteran did not reply and thus did not indicate any 
depression, anxiety, anger or panic attacks.  On a March 1995 
annual medical certificate, the Veteran checked the 
appropriate boxes to indicate that he did not have medical 
problems at the time, that he had not been seen by a 
physician since his last periodic physical examination, that 
he had not been hospitalized since his last periodic physical 
examination, and that he was not currently taking any 
medications.  In a questionnaire for dental treatment 
covering August 1991 to December 1993, the Veteran checked 
the appropriate boxes to deny being under a physician's care 
in the last two years, being hospitalized, and taking any 
medications.  When asked to explain any unusual medical 
problems, the Veteran did not reply and thus did not indicate 
any depression, anxiety, anger or panic attacks.  A review of 
the Veteran's service treatment records shows that while he 
was treated for other disabilities in service, he was not 
treated for depression, anxiety, anger, panic attacks or any 
psychiatric disability.

Post service, the Veteran was treated as early as October 
2002 by Dr. Hoeper for depression, anger and panic attacks; 
and as early as February 2003 for anxiety by Kenneth Carter, 
M.D.  While not determinative by itself, it is also 
significant that there is no evidence of depression, anger 
and panic attacks, approximately 8 years after service; or 
anxiety for approximately 9 years after service.  This 
lengthy period without complaint or treatment after service 
also suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Further, the Board acknowledges that the Veteran 
is in receipt of SSA disability for anxiety related disorders 
and mood disorders.  However, the Board notes that in its 
August 2003 determination, the SSA determined that the 
Veteran's anxiety began in October 2002, which the Board 
notes is many years after service.

The Board sympathizes with the Veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the Veteran's claim.




ORDER

The appeal is denied as to both issues.



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


